Motion for permission to appeal to Appellate Division denied as unnecessary. Memorandum: Special Term denied respondent’s motion to dismiss the petition in this CPLR article 78 proceeding on the ground that it is barred by the Statute of Limitations and transferred the proceeding to us to review the issue of whether the determination was supported by substantial evidence. The order of transfer brings up for review not only the issue of substantial evidence but also the nonfinal order denying the motion to dismiss the petition (see, Matter of Desmone v Blum, 99 AD2d 170). Present — Doerr, J. P., Denman, Boomer, Green and Lawton, JJ.